TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00638-CV






Rhett Webster Pease, Appellant



v.



Principal Residential Mortgage, Inc., Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT


NO. 97-12612, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING






PER CURIAM


	Rhett Webster Pease, attempts to appeal the district court's order granting a final
summary judgment in favor of Principal Residential Mortgage, Inc.  Because appellant has failed
to perfect a timely appeal, we will dismiss the appeal for want of jurisdiction. 

	The trial court signed the final summary judgment on July 6, 1999.  Appellant's
notice of appeal was due on August 5, 1999.  Tex. R. App. P. 26.1.  Appellant did not file a
notice of appeal until September 8, 2000, more than one year late.  On September 18, 2000,
appellant filed in this Court an Original Brief and Motion for Declaratory Relief.  By letter dated
October 23, 2000, this Court requested appellant to file a motion for extension of time in
compliance with Texas Rule of Appellate Procedure 10.5(b)(2).  Appellant filed a motion for
extension of time.


	Although this Court may consider a late-filed motion for extension of time, the
movant must first demonstrate facts that reasonably show a need to extend the time for filing the
notice of appeal.  Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998).  Appellant in this
case has not demonstrated facts that reasonably show a need to extend the time to file his notice
of appeal.  

	Because this Court is without jurisdiction to consider an appeal that is not timely
perfected, we must dismiss the appeal for want of jurisdiction.  Grondoma v. Sutton, 991 S.W.2d
90, 93 (Tex. App.--Austin 1998, pet. denied); see Tex. R. App. P. 42.3(a).  Accordingly,
"Appellant's Original Brief and Motion for Declaratory Relief" and "Appellant's Motion to Extend
Time Pursuant to TRAP Rule 10(b)" are overruled, and the appeal is dismissed for want of
jurisdiction.


Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed:   November 16, 2000

Do Not Publish